DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species I: Figures 5		(Appears directed to dependent claims 32-36 and 38-44.)
Species II: Figure 6		(Appears directed to dependent claim 32-35 and 37-44.)

Figures 4A-4B appear to be generic.  Claims 32-35 and 38-44 appear to be generic.

Important Note:  The structures disclosed in Figures 1-3B are not generic to the above two Species.  Further, the structures of Figures 1-3B are not claimed.

The species listed above are independent or distinct for the following reasons:

Species I is directed to a tensioner comprising a linkage (310) coupling a body of a first piston (103) and a body of a second piston (150), while Species II is directed to a tensioner comprising an extension (312) with a bottom surface of the extension in contact with a second piston.

In addition, these species are not obvious variants of each other based on the current record.

Currently, claims 32-35 and 38-44 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The search queries and/or different fields of search for a tensioner comprising a linkage coupling a body of a first piston and a body of a second piston would not lead to prior art for a tensioner comprising an extension with a bottom surface of the extension in contact with a second piston.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species (and sub-species, if species II is elected) or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


During a telephone conversation with Ms. Linda Wood on March 10, 2022 a provisional election was made with traverse to prosecute the invention of Species II (Figure 6), claims 32-35 and 37-44.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim 36 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 32-35 and 37-44 are allowable. Claim 36, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I and Species II, as set forth in this Office Action (see above), is hereby withdrawn and claim 36 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 32-44 are allowed.
The following is an examiner’s statement of reasons for allowance:

Herbert (US Publication 2012/0192821 A1) is considered the closest prior art to the claimed invention of independent claim 32.

Claim 32 claims:
A tensioner for a passive tensioner system tensioning a span of chain or a belt comprising:

a housing have a first axially extending bore with a first fluid input and a second axially extending bore with a second fluid input;

a first piston slidably received by the first axially extending bore, the first piston comprising a body having a first end and a second end;

a first pressure chamber for biasing the first piston outwards from the housing, defined between the first piston and the first axially extending bore and in fluid communication with the first fluid input;

a second piston slidably received within the second axially extending bore, the second piston comprising a body having an open end and a closed end, a bottom surface at the open end, a top surface at the closed end, and a hollow interior having an inner diameter;

an internal piston slidably received within the second axially extending bore, the internal piston comprising a shaft connected to a body received within the hollow interior of the second piston, the body of the internal piston having a first end and a second end;

a second piston spring received by the hollow interior of the second piston, the second piston spring having a first end in contact with the hollow interior of the second piston and a second end in contact with the top surface of the internal piston;

an internal piston spring received in the second axially extending bore, the internal piston spring having a first end in contact with the internal piston and a second end in contact with the second axially extending bore;

a second pressure chamber defined between the internal piston and the second axially extending bore, in fluid communication with the second fluid input; and

a check valve between the second pressure chamber and the second fluid input;

wherein when dynamic load from the chain or belt moves the first piston and the second piston inwards and outwards from the housing, fluid from the second fluid input is drawn into the second pressure chamber through the check valve, creating a fluid pressure in the second pressure chamber, causing the internal piston to move outwards from the housing and exert an outward force on the second piston through the second piston spring, opposing an inward force of the dynamic load. 

Note: Underlining is provided to show important parts of bolded limitations above.

Herbert (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of 1) “an internal piston slidably received within the second axially extending bore, the internal piston comprising a shaft connected to a body received within the hollow interior of the second piston, the body of the internal piston having a first end and a second end”, 2) “an internal piston spring received in the second axially extending bore, the internal piston spring having a first end in contact with the internal piston and a second end in contact with the second axially extending bore”, 3) “a check valve between the second pressure chamber and the second fluid input”, and 4) “wherein when dynamic load from the chain or belt moves the first piston and the second piston inwards and outwards from the housing, fluid from the second fluid input is drawn into the second pressure chamber through the check valve, creating a fluid pressure in the second pressure chamber, causing the internal piston to move outwards from the housing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/	

					/MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654